Citation Nr: 9924480	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-10 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by severe abdominal pain due to an 
undiagnosed illness.

2.  Entitlement to service connection for a right shoulder 
disability, identified as impingement syndrome of the right 
shoulder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for lactose 
intolerance.

5.  Entitlement to service connection for bilateral hearing 
loss disability.

6.  Entitlement to a compensable rating for status post 
partial meniscectomy of the right knee with traumatic 
arthritis.

7.  Entitlement to a compensable rating for prepatellar 
bursitis of the left knee.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to June 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1997, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for a chronic disability 
manifested by severe abdominal pain due to an undiagnosed 
illness claimed as secondary to service in the Persian Gulf 
War, lactose intolerance, a low back disorder, a right 
shoulder disorder identified as impingement syndrome of the 
right shoulder, and bilateral hearing loss disability.  The 
RO also granted service connection for status post partial 
meniscectomy of the right knee with traumatic arthritis and 
prepatellar bursitis of the left knee, assigning a 
noncompensable rating for both effective June 18, 1996.  The 
veteran subsequently perfected an appeal of that decision, 
objecting to the denials and the assigned ratings.  A video 
conference hearing on this claim was held on February 22, 
1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that the veteran also perfected appeals of 
the RO's denial of his claims of entitlement to service 
connection for a right hamstring sprain and a chronic 
disability manifested by a respiratory condition due to an 
undiagnosed illness claimed as secondary to service in the 
Persian Gulf War service.  However, at the February 1999 
hearing he withdrew his appeals of these claims.  See 
38 C.F.R. § 20.204 (1998).  Accordingly, these issues are no 
longer before the Board for appellate consideration.  

Additionally, the Board notes that the RO had characterized 
his claims to include a claim of entitlement to service 
connection for Persian Gulf Syndrome with no symptoms, and a 
claim of entitlement to service connection for abdominal 
pain.  Based on a review of the record, to include the 
veteran's testimony at his February 1999 hearing, the Board 
finds that these two claims are more appropriately combined 
into one claim as identified on the first page of this 
decision.

The veteran's claims of entitlement to service connection for 
lactose intolerance, entitlement to service connection for a 
chronic disability manifested by severe abdominal pain due to 
an undiagnosed illness claimed as secondary to Persian Gulf 
War service and entitlement to a compensable rating for 
status post partial meniscectomy of the right knee with 
traumatic arthritis and prepatellar bursitis of the left knee 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of record indicating that 
the veteran currently has a low back disorder.

2.  The auditory thresholds in the frequencies of 1000, 
2,000, 3,000, and 4,000 Hertz were 5, zero, 5, and 10 
decibels, respectively, in the right ear, with a Maryland CNC 
Test result of 96 percent.

3.  The auditory thresholds in the frequencies of 1000, 
2,000, 3,000, and 4,000 Hertz were 10, 5, 20 and 30 decibels, 
respectively, in the left ear, with a Maryland CNC Test 
result of 98 percent.

4.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
a right shoulder disability has been developed.

5.  The veteran's right shoulder disability is shown to be 
related to his period of active service.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a low 
back disorder and bilateral hearing loss disability are not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  A right shoulder disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, the in-service 
incurrence of his disorders is not at issue so this provision 
does not aid the veteran's claims.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  



1.  Entitlement to service connection for bilateral hearing 
loss disability and a low back disorder.

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss disability and a low back disorder are 
not well grounded.  Although it is not clear whether the RO 
denied these claims on the basis that they were not well 
grounded, the Board concludes that even if they did not, this 
was not prejudicial to the appellant.  See Edenfield v. 
Brown, 8 Vet. App 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the United 
States Court of Appeals of Veterans Claims (Court) finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of these issues because the 
claims are not well grounded is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claims well grounded.  

a.  Bilateral hearing loss disability.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1997).  According to the report of a May 1997 VA 
audiometric examination, the auditory thresholds in the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz were 5, 
zero, 5 and 10 decibels, with an average of 5 decibels, in 
the right ear, and 10, 5, 20, and 30 decibels, with an 
average of 16 decibels in the left ear.  The veteran's 
Maryland CNC Test results showed his speech recognition to be 
96 percent on the right and 98 percent on the left.  

Given these results, there is probative, medical evidence 
that the veteran's bilateral hearing levels do not meet the 
criteria for a hearing loss disability for VA purposes.  
38 C.F.R. § 3.385 (1998).  His auditory thresholds are not 
high enough and his speech recognition percentage is not 
sufficiently diminished.  Based on this evidence the Board 
finds that the veteran does not have a current hearing loss 
disability in either ear for VA purposes; consequently, he 
has not met the requirements of a well-grounded claim and his 
claim of entitlement to service connection for bilateral 
hearing loss is denied. 

b. Low back disorder

The veteran's service medical records do not contain any 
reference to complaints of or treatment for a low back injury 
in service; however, he has testified to injuring his back 
while in the Persian Gulf War and submitted a statement from 
a fellow veteran who served with him who confirms low back 
complaints.  Given that credibility is presumed for well-
groundedness purposes, the Board will accept this as evidence 
of an in-service injury for well-groundedness.  

The veteran testified at his February 1999 hearing that his 
low back became stiff upon prolonged sitting, but loosened up 
when he moved around.  He also testified that he did not wear 
a back brace, had never been diagnosed with a back disorder 
by a doctor, had no trouble sleeping due to his back, and had 
not received any treatment for his back since his discharge 
from service.  

A January 1997 VA spine examination report notes that the 
veteran asserted that he had intermittent episodes of low 
back pain on the left side which were aggravated by heavy 
lifting.  The physical examination found a normal gait, full 
range of motion without complaints of pain, no tenderness 
over the spinous process, painless pseudorotation and axial 
compression, painless straight leg raising to 90 degrees on 
the right, and straight leg raising to 90 degrees on the left 
with pain at 90 degrees.  There was no pelvic obliquity or 
scoliosis.  Neurological testing found equal and active deep 
tendon reflexes, the ability to heel/toe walk and rise and 
squat, no motor weakness, atrophy or sensory loss in the 
lower extremities.  X-ray reports of the lumbar spine showed 
no fracture, dislocation, narrowing of the disc spaces or 
osteophyte formation.  The examiner stated that he found "no 
objective evidence of organic pathology of the lumbar 
spine."

Given this evidence, the Board finds that the veteran has 
failed to present competent evidence of a current disability 
relating to his low back.  He has testified to stiffness 
which resolves upon movement, acknowledging no treatment 
since discharge and no diagnosis of a disorder by any 
doctors.  Additionally, he has not attributed any 
infringement of his ability to work to his complaints of 
stiffness and intermittent pain.  Most significantly, the VA 
examiner noted no objective evidence of a disability.  To the 
extent that the veteran is attempting to diagnose a 
disability himself, he is not competent to do so.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, in the absence of 
competent evidence of a current disability, the Board finds 
that the veteran has failed to present a well-grounded claim 
of entitlement to service connection for a low back disorder 
and his claim therefor is denied.

2.  Entitlement to service connection for a right shoulder 
disability.

Service medical records reveal that the veteran's upper 
extremities were normal at entry into service.  He was 
treated in February 1992 and March 1995 for right shoulder 
complaints.  In February 1992 he complained of pain over 10 
days and was diagnosed with bicipital bursitis.  In March 
1995 he had tenderness over the right acromioclavicular joint 
(ACJ) with crepitus.  The assessment was ACJ pain versus 
capsulitis.  X-rays found no evidence of fracture or 
dislocation.  Subsequent orthopedic examination, 
approximately one week later found pain on greater tuberosity 
with mild ACJ tenderness and positive impingement sign.  He 
was diagnosed with rotator cuff tendinitis.  Additional 
treatment noted full range of motion with mildly positive 
impingement sign and painful arc with no crepitation.  The 
assessment was right shoulder impingement.  In May 1996, a 
service examination report indicates that his upper 
extremities were normal; however, on the Report of Medical 
History taken at the same time, the veteran noted shoulder 
pain, and the examiner indicated that he has had right 
shoulder pain in the explanation portion of the form.

The veteran testified that he could not raise his arm above 
shoulder height and had trouble picking things up from the 
ground or throwing a ball.  He was given cortisone shots in 
service but had no surgery on the shoulder.  He also stated 
that he had pain and weakness in his shoulder if he slept on 
it and when he works the arm over his shoulder.

At a January 1997 VA joints examination the examiner reported 
that the veteran had well-developed right shoulder muscles 
with no atrophy, full range of motion with pain at the 
extremes, particularly on flexion and abduction, and 
tenderness over the greater tuberosity laterally.  X-rays of 
the shoulder showed some curvature of the acromion, and the 
diagnosis was impingement syndrome of the right shoulder.

As noted above, to establish service connection the record 
must show an in-service injury or disease, a current 
disability and a relationship between the two.  The present 
record meets these criteria.  Service records show that the 
veteran sustained a right shoulder injury while in service. 
He has maintained that he has had almost identical 
symptomatology since this injury, including pain and limited 
motion, both symptoms which he is competent to testify to.  
See Savage v. Gober , No. 94-503 (U.S. Vet. App. Nov. 5, 
1997).  Moreover, "symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology."  Id.  His 
January 1997 VA examination, held within one year of 
discharge and his in-service injury, establishes that he has 
a current disability with the same diagnosis as given in 
service, impingement syndrome.  Additionally, there is no 
evidence of an intercurrent injury to the veteran's right 
shoulder.  Accordingly, giving the veteran the benefit of all 
reasonable doubt, as required by law, the Board finds that 
the veteran has presented a valid claim of entitlement to 
service connection for a right shoulder disability, 
identified as impingement syndrome.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability and a low back disorder is denied.

Entitlement to service connection for a right shoulder 
disorder, identified as impingement syndrome of the right 
shoulder is granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims of entitlement to service connection for lactose 
intolerance, entitlement to service connection for a chronic 
disability manifested by severe abdominal pain due to an 
undiagnosed illness claimed as secondary to Persian Gulf War 
service, and entitlement to a compensable rating for status 
post partial meniscectomy of the right knee with traumatic 
arthritis and prepatellar bursitis of the left knee.  

With regard to the veteran's lactose intolerance claim, the 
Board notes that service medical records show that in April 
1994 he was receiving Lactaid over the counter and that in a 
subsequent entry the examiner notes that the veteran is 
unable to drink milk because of gas.  At his January 1997 VA 
general medical examination he reported his inability to 
drink milk without consequences, and indicated that he took 
FiberCon and Lactaid for this problem.  He stated that his 
lactose intolerance has only existed since service in the 
Persian Gulf War.  The examiner diagnosed him with "lactose 
intolerance by history."  Additionally, the veteran 
testified that he had to drink goat milk while in Saudi 
Arabia during the Persian Gulf War.  The RO denied this claim 
stating that his lactose intolerance was a congenital or 
developmental defect; however, the Board can find no medical 
evidence supporting this conclusion, or any medical evidence 
of the onset of the veteran's lactose intolerance.  
Accordingly, this claim is remanded to the RO so that an 
examiner can review the record and determine the date of 
onset of his lactose intolerance, whether he currently has 
lactose intolerance, whether his lactose intolerance is 
related to his active service, and whether or not it is a 
congenital or developmental defect or disorder.  

Turning to the veteran's claim of entitlement to service 
connection for a chronic disability manifested by severe 
abdominal pain due to an undiagnosed illness claimed as 
secondary to Persian Gulf War service, evidence of the 
veteran's service in the Southwest Theater of Operations is 
not of record.  Accordingly, the RO should obtain the 
veteran's service personnel records.  Additionally, there is 
some confusion as to the symptoms due to his chronic 
disability and those attributable to his lactose intolerance.  
Accordingly, the veteran should be scheduled for a stomach 
examination and the examiner should identify all symptoms 
related to his chronic disability and attempt to 
differentiate any symptoms of this disability from his 
lactose intolerance.

As for his service-connected right and left knee disorders, 
at his February 1999 hearing before a member of the Board the 
veteran testified that he had surgery on his right knee in 
June 1998 and that he had been treated for his left knee, 
with surgery recommended.  This testimony indicates that both 
his service-connected knee disorders have gotten worse since 
his January 1997 VA examination.  Accordingly, a more recent 
examination should be performed to adequately assess the 
severity of these disorders.  The examiner should consider 
functional loss due to pain on motion when evaluating the 
veteran's ranges of motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).

Additionally, in a recent decision, the Court held that, 
where the issue involves an appeal which has been developed 
from the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, the veteran must be informed of 
the scope of the issue; the Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of discharge), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issues 
includes the possibility of staged ratings during the appeal 
period.  Additionally, upon remand the veteran should be 
given the opportunity to add any recent lay or medical 
evidence to the record.  See 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 
Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have which may not 
currently be in the claims file, 
particularly evidence pertaining to the 
treatment of his knees since January 1997 
by Dr. Terrell, St. Dominick's Hospital, 
Jackson, Mississippi.



2.  Upon receipt of any and all such 
records, the RO should accord the veteran 
a stomach examination.  The veteran's 
claims folder is to be made available to 
the examiner for review prior to this 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  The examiner 
should be specifically requested to 
provide opinions as to the approximate 
date of onset of the veteran's lactose 
intolerance, whether it is a 
congenital/developmental disorder, 
whether any current lactose intolerance 
is etiologically related to the veteran's 
active service, particularly, his service 
in the Persian Gulf War wherein he 
asserts he drank only goat's milk.  The 
examiner(s) should also address the 
veteran's claim of a chronic disability 
manifested by severe abdominal pain due 
to an undiagnosed illness.  All signs or 
symptoms alleged by the veteran should be 
addressed individually, and the examiner 
should provide an opinion as to whether 
or not there are any clinical, objective 
indications of these alleged symptoms.  
If such objective evidence is present, 
the examiner should provide a description 
of the evidence or indications.  
Furthermore, for each and every symptoms 
alleged by the veteran, (incapacitating 
abdominal pain), the examiner should 
provide an opinion as to whether the 
symptom is attributable to a "known" 
clinical diagnosis, in light of the 
medical history and examination findings.  
If so, the examiner should identify the 
diagnosed disorder, explain the basis for 
the diagnosis, and render an opinion as 
to the etiological basis of the diagnosed 
disorder and its date of onset.  All 
necessary tests and studies should be 
performed and the findings then reported 
in detail.  If specialist examinations 
are appropriate to rule out known 
diagnoses, such examination(s) should be 
scheduled.  VBA Circular 20-92-29 (July 
2, 1997).  The claims folder, a copy of 
38 C.F.R. § 3.317, and a copy of this 
REMAND shall be made available to the 
examiner(s) prior to the examination.

3.  Upon completion of the above actions, 
the RO should schedule the veteran for a 
VA examination of his right and left 
knees.  The RO should also inform the 
veteran of the consequences of failing to 
report for the scheduled examination.  It 
is very important that the examiner be 
afforded an opportunity to review the 
veteran's claims file prior to the 
examination.  The veteran's right and 
left knees should be examined for degrees 
of both active and passive range of 
motion and any limitation of function of 
the parts affected by limitation of 
motion of the right and left knees.  The 
examiner should also be asked to note the 
normal ranges of motion of the knees.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's right and left knees exhibit 
weakened movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right and 
left knees are used repeatedly over a 
period of time, such as an eight-hour 
workday.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion lost 
due to pain on use or during flare-ups.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings are appropriate for the veteran's 
service-connected right and left knee 
disabilities for any part of the appeal 
period.  If the decision as to any issue 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
Concerning the propriety of the rating 
assigned for the service-connected right 
and left knee disabilities, the 
supplemental statement of the case should 
indicate that the potential for 
"staged" ratings has been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

